PER CURIAM.
Mark Hunt appeals the denial of his petition to seal the record in case 89-43414B pursuant to section 943.059, Florida Statutes (1995). Hunt argues that because his conviction for driving under the influence came after his crime in case 89-43414B, the trial judge should not have considered the DUI conviction in ruling on Hunt’s petition. We disagree. As the state points out, the DUI conviction came before the petition. Therefore, under section 943.059, the conviction was properly considered by the trial judge. At the time of the Judge’s ruling on the petition, Hunt had “previously been adjudicated guilty of a criminal offense.... ” § 943.059(l)(b)l, Fla.Stat. (1995). Moreover, as the statute clearly provides, “any request for sealing a criminal history record may be denied at the sole discretion of the court.” § 943.059, Fla.Stat. (1995). Thus, the trial court had the discretion to deny the petition, even if Hunt had met the statutory criteria. Accordingly, the order under review is affirmed.